DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9, 12, 14-20 and 40-41 are pending in the Amendment filed 09/29/2021.
The previous rejections of record are withdrawn in view of Applicant’s amendment to claim 1.
However, claims 1-9, 12, 14-20 and 40-41 are rejected as set forth below, in view of newly cited reference to Ahlquist et al. (US 6225191 B1).
Response to Arguments
Applicant’s arguments, see “Remarks” filed 09/29/2021, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Ahlquist et al. (US 6225191 B1) discloses cleaning processes designed to remove debris in situ after dicing silicon wafers mounted on a tape carrier. They were also developed specifically to avoid staining and residues that often result from using standard dicing approaches in silicon optical bench integrated circuit manufacture. [Abstract]. The process includes: coating the entire silicon wafer with a negative photoresist layer, said negative photoresist layer remaining unexposed to actinic radiation during said process, mounting the silicon wafer on an adhesive tape carrier, dicing the silicon wafer into individual chips thereby creating dicing debris,  removing said photoresist layer thereby removing the dicing debris from the chips, and packaging the individual chips into a device package. [claim 7]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 12, 20, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlquist et al. (US 6225191 B1) in view of Quillen (US 20100242998 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1. Ahlquist discloses a method of cleaning a semiconductor chip [Abstract, claim 7], the method comprising:
applying a first cleaning composition [claim 8, “photoresist layer is removed using a solution comprising photoresist developer”] to a protection layer [claim 7, “negative photoresist layer”] on a surface of at least one semiconductor chip [claim 7, “dicing the silicon wafer into individual chips”] to remove a particle from the surface of the protection layer [claim 7, “removing the photoresist layer thereby removing the dicing debris from the chips”] and suspend the particle in the first cleaning composition [Example I, “Step 6”].
Ahlquist discloses the photoresist removing step comprises spraying a cleaning solution of 3 parts DI water to 1 part AZ400k Photoresist Developer onto the wafer by spraying in slow uniform passes for 2 minutes [Example I, “Step 6”], followed by rinsing the chips in cascade for five minutes [Example I, “Step 7”].
Ahlquist fails to explicitly disclose the remaining limitations of claim 1. 
However, Quillen discloses compositions and method for removing negative photoresists [Abstract, Table 1, “Example # 3 Acrylic, negative”], and in particular for negative photoresists which can present a challenge to strippers because many chemical strippers interact with the material to cause lifting or peeling from the substrate, resulting in the generation of suspended insoluble flakes and particles”, which may result in “the formation of residue on the final product and contribute to yield loss” [para. 0013]. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing a negative photoresist layer from singulated chips, of Ahlquist, to include the method of removing negative photoresist layers, of Quillen, in order to remove the negative photoresist layer without producing insoluble flakes or particles which may result in the formation of residue on the final product and contribute to yield loss, as taught by Quillen [para. 0013].
	In particular, Quillen discloses a method of cleaning a semiconductor chip [Abstract, “microelectronic wafers”; claim 10, “removing organic resin from inorganic substrate”; para. 0004, “positive photoresists”], the method comprising:
applying a first cleaning composition [para. 0031-32; claim 10, step (a), “coating said organic resin with a composition”] to a protection layer on a surface of at least one semiconductor chip [para. 0028, “polymeric organic substances”; claim 10, “organic resin”] to remove a particle from the surface of the at least one semiconductor chip [para. 0004, “remove this etch residue along with the resist mask”; para. 0005, para. 0009, “etch residue”] and suspend the particle in the first cleaning composition [claim 10, “dissolution of the organic resin”]; and
applying a second cleaning composition [para. 0031; claim 10, step (c), “rinsing the substrate with a volume of a rinsing agent”] to a central portion of the applied first cleaning composition [para. 0052, “center of substrate”; para. 0054, “direct spray contact”] to push the first cleaning composition and the particle toward an outskirt of the applied firs cleaning composition [claim 10, “remove the compositions and the organic resin”],
wherein: 
a surface tension of the second cleaning composition is about 10% to about 60% of a surface tension of the first cleaning composition to which the second cleaning composition has been applied, and
the second cleaning composition includes n-hexane, n-octane, perfluorohexane, perfluorooctane, chlorobutane, acetone [para. 0031, claim 25, “acetone”], chloroform, isobutylchloride, or a combination thereof.

wherein a surface tension of the second cleaning composition is about 10% to about 60% of a surface tension of the first cleaning composition to which the second cleaning composition has been applied.
However, the surface tension of a composition is an inherent property of that composition, and need not be explicitly disclosed by the reference. See MPEP § 2112.01, II.
Here, Quillen discloses in one embodiment that the composition comprises 6 wt% sulfopolyester, 24 wt% DE Solvent (diethylene glycol monoethyl ether), and 70 wt% additives which comprises 65 wt% dimethyl sulfoxide (DMSO) and 5 wt% monoethanolamine (MEA) [Table 6, para. 0072; Table 8]. While the surface tension of a tertiary mixture is a complicated and non-linear calculation, a reasonable estimation of the overall surface tension of the composition can be made by considering the two predominate constituent parts of the composition that make up 89 wt% of the composition—65 wt% DMSO and  24 wt% DE Solvent. Here, DMSO has a surface tension of 43.5 dynes/cm1, and DE Solvent has an estimated surface tension of about 44.8 dynes/cm, which is the surface tension of diethylene glycol2. Thus, the composition of Quillen can be reasonably expected to have a surface tension of at least 43 dynes/cm and likely less than 45 dynes/cm.
As to the rinsing agent, here applied as the “second cleaning composition”, Quillen teaches it may comprise acetone [para. 0031; claim 25], which has a surface tension of 23.7 dynes/cm3.
Finally, comparing the composition of Quillen at an estimated range of 43-45 dynes/com and the rinsing agent at 23.7 dynes/cm: the surface tension of the rinsing agent of Quillen (second cleaning composition) is expected to be about 55 to 53% of that of the composition of Quillen (first cleaning 
Quillen teaches that the rinsing step is applied to “remove the dissolved organic substance” [para. 0033], thus the first cleaning composition, which dissolves the organic substance and removes etch residue [para. 0004; claim 10] is expected to suspend the particles created by the dicing process of Ahlquist until the rinsing step takes place
As to amended claim 1, modified Alhquist fails to explicitly disclose: 
injecting deionized water to the at least one semiconductor chip after applying the second cleaning composition to the first cleaning composition. 
Quillen teaches “(c) rinsing the substrate with a volume of a rinsing agent sufficient to remove the composition and the organic resin” [claim 10]. Quillen further discloses the rinsing agent is water, acetone, isopropyl alcohol or mixtures thereof [para. 0031; claim 25], but fails to explicitly disclose applying acetone and water, sequentially. 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rinsing process of Quillen, i.e., rinsing with either acetone or water [para. 0031; claim 25], to include rinsing with both acetone and water, sequentially, following treatment with the composition, in order to ensure removal of the composition and organic resin solution, with predictable results. See MPEP § 2143.02.  
2.    Modified Ahlquist discloses the method as claimed in claim 1, wherein applying the first cleaning composition to the protection layer includes dissolving the protection layer in the first cleaning composition [claim 10, “dissolution of the organic resin”] to remove the particle from the surface of the at least one semiconductor chip [para. 0004, “remove this etch residue along with the resist mask”; para. 0005, para. 0009, “etch residue”] and suspend the particle in the first cleaning composition [claim 10, “dissolution of the organic resin”].

3.    Modified Ahlquist discloses the method as claimed in claim 2, wherein applying the first cleaning composition to the protection layer includes exposing the protection layer with the first cleaning composition until the protection layer is dissolved [Quillen, para. 0032, “diffusion of the organic substance is complete”; claim 10, “dissolution of the organic resin”]. 
4.    Modified Ahlquist discloses the method as claimed in claim 3, wherein the protection layer is exposed to the first cleaning composition for about 10 seconds to about 8 minutes (480 seconds) [Quillen, para. 0032, “10 seconds to 8 minutes”], which narrowly encompasses the claimed range of about 10 seconds to about 300 seconds such that Quillen anticipates the claimed range with sufficient specificity. See MPEP 2131.01 II. Quillen further discloses specific examples of 60 seconds [Quillen, para. 0066, 0069], which anticipate the claimed range. See MPEP 2131.03 I.
5.    Modified Ahlquist discloses the method as claimed in claim 2, wherein:
the protection layer includes an acryl polymer [Quillen, para. 0056-57, “acrylic photoresist”; para. 0072, “acrylic resin”], and
the first cleaning composition includes dimethyl sulfoxide [Quillen, Table 6, “DMSO-Dimethylsulfoxide”], a glycol [Quillen, para. 0072, “DE Solvent”; para. 0061, “diethylene glycol ethyl ether (Eastman DE Solvent)”; para. 0047], and an amine [Quillen, Table 6, “MEA-Monoethanol amine”].
6.    Modified Ahlquist discloses the method as claimed in claim 5, but fails to explicitly disclose an embodiment:
wherein the first cleaning composition includes about 70% to about 90% by weight of the DMSO, about 1% to about 15% by weight of the glycol, and about 1% to about 15% by weight of the amine.
Quillen discloses an embodiment of the composition comprises 65 wt% DMSO, 24 wt% glycol (DE Solvent), and 5 wt% amine (MEA) [Quillen, Table 6, para. 0072]. However, Quillen teaches broader ranges comprising additives (e.g., DMSO and MEA) in an amount of about 0.01 wt% to 99 wt%, and an 
[0047] In an embodiment, the cleaning composition includes an organic solvent or mixture of solvents at a weight % of from about 0.5% to about 99.0%, at least one sulfonated polyester at weight % of from about 0.5% to about 99.0%, and at least one additive which enhances cleaning performance at a weight % of from about 0.01% to about 99.0%. Moreover, the solvent is selected from the group consisting of ethylene glycol, diethylene glycol, propylene glycol, diethylene glycol ethyl ether, diethylene glycol methyl ether, diethylene glycol butyl ether, diethylene glycol propyl ether, ethylene glycol propyl ether, ethylene glycol butyl ether and mixtures thereof.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of DMSO additive and glycol solvent, of Quillen, to be within the disclosed ranges of additive and solvent mixtures, of Quillen [para. 0047], in order to formulate a suitable cleaning composition for removing organic resin from the substrate with a reasonable expectation of success, as taught by Quillen [Abstract, para. 0047].
In particular, as to DMSO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of 70% to 90% by weight DMSO because Quillen teaches overlapping ranges for additives [para. 0047], which explicitly includes DMSO [Table 6, Table 8], and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.
In particular, as to glycol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of about 1% to about 15% b weight by glycol because Quillen teaches overlapping ranges for organic solvents [para. 0047], which explicitly include glycols, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 
7.    Modified Ahlquist discloses the method as claimed in claim 1, wherein applying the first cleaning composition to the protection layer includes providing the first cleaning composition to a central portion of the protection layer to cover an entire surface of the protection layer with the first cleaning composition [Quillen, para. 0052, “center of substrate”].
8.    Modified Ahlquist discloses the method as claimed in claim 7, but fails to explicitly disclose:
wherein an amount of the first cleaning composition applied to the surface of the protection layer is about 50 ml to about 250 ml.
Quillen discloses as to the amount of the composition applied to the surface of the organic substance to be removed: “[0052] Common practice for spin-coating the composition for this invention method is to dispense the material at the center of a substrate, and operate the equipment at a low rate of circular motion speed (i.e. <100 revolutions per min, rpm). Liquid delivery may be done by a static method, whereby the fluid will "puddle" onto the surface. A dynamic method may also be used where the material is dispensed when the substrate is already in motion. During the early stages for a new process set-up, the exact conditions of rpm and time may need to be established in such a manner to ensure complete coverage of the substrate with minimal or no waste.” [para. 0052].
Quillen therefore fails to specify an exact volume of the first composition applied. 
However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.  
Here, one of ordinary skill in the art would optimize the amount of the applied composition (first cleaning composition), of Quillen, in order to ensure complete coverage of the substrate with minimal or no waste, as taught by Quillen [para. 0052]. Thus, depending on the size and geometry of the substrate, one of ordinary skill in the art would determine a suitable volume of composition (i.e., as much or as little 
9.    Modified Ahlquist discloses the method as claimed in claim 7, wherein applying the first cleaning composition to the protection layer includes providing the first cleaning composition to the protection layer as the at least one semiconductor chip is rotated [Quillen, para. 0052, “low rate of circular motion speed”].
12.    Modified Ahlquist discloses the method as claimed in claim 1, but fails to explicitly disclose:
wherein a provided amount of the second cleaning composition is less than or equal to a provided amount of the first cleaning composition.
Quillen teaches “(c) rinsing the substrate with a volume of a rinsing agent sufficient to remove the composition and the organic resin” [claim 10]. Thus, Quill fails to disclose the amount of rinsing agent (second cleaning composition of the instant claims) in relation to the provided amount of the first cleaning composition, except that it be sufficient to remove the composition (first cleaning composition) and organic resin. 
However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.  
Here, one of ordinary skill in the art would optimize the amount of the rinsing agent (second cleaning composition), of Quillen, in order to ensure complete removal of the composition (first cleaning composition) and organic resin, as taught by Quillen [claim 10]. Thus, one of ordinary skill in the art would determine a suitable volume of rinsing agent composition (i.e., as much or as little as needed) to be applied in order to ensure complete removal of the composition and organic resin, with predictable results.
20.    Modified Ahlquist discloses the method as claimed in claim 1, but fails to explicitly disclose:
wherein the at least one semiconductor chip includes a CMOS image sensor.
a CMOS image sensor.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photoresist removal method for semiconductor chips, of Alhquist [Abstract, claim 7], to apply the method to CMOS image sensors, because they are within the broad disclosure of optical integrated circuits, and because they are likewise singulated using photoresists and thus would be suitable for the photoresist removal method of modified Ahlquist. 
40. Modified Ahlquist discloses the method as claimed in claim 1, wherein applying the second cleaning composition to the central portion of the applied first cleaning composition includes dropping the second cleaning composition to the central portion of the applied first cleaning composition [Quillen, para. 0052, “center of substrate”; para. 0054, “direct spray contact”] to push the first cleaning composition and the particle toward the outskirt of the applied first cleaning composition [Quillen, claim 10, claim 25].
Quillen teaches “(c) rinsing the substrate with a volume of a rinsing agent sufficient to remove the composition and the organic resin” [claim 10]. Quillen further discloses the rinsing agent is water, acetone, isopropyl alcohol or mixtures thereof [para. 0031; claim 25].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Ahlquist et al. (US 6225191 B1)  in view of Quillen (US 20100242998 A1), as applied to claims 1-9, 12, 20, and 40 above, and further in view of Yonekura et al. (US 7264681 B2)
14.    Modified Ahlquist discloses the method as claimed in claim 1, but fails to explicitly disclose:
wherein an injection pressure of the deionized water is about 0.05 MPa to about 1.0 MPa.
Quillen discloses the rinsing agent may be applied by direct spray contact [para. 0054]. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of spraying a rinsing agent to remove a chemical liquid from a substrate, of modified Ahlquist, to incorporate the spray pressure for spraying a cleaning liquid to remove a chemical liquid from a substrate, of Yonekura, in order to achieve effective removal of the cleaning liquid, as taught by Yonekura [col. 8, lines 9-23-29].
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Here, the applied pressure of the spayed water is a result-effective variable in controlling the rate of removal of the liquid from the surface of the substrate, and as such could be optimized by one of ordinary skill in the art to achieve a desired rate of removal, with predictable results. 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlquist et al. (US 6225191 B1) in view of Quillen (US 20100242998 A1), as applied to claims 1-9, 12, 20, and 40 above, and further in view of Phenis et al. (US 20100104824 A1).
15.    Modified Ahlquist discloses the method as claimed in claim 1, but fails to explicitly disclose:
wherein injecting the deionized water to the at least one semiconductor chip includes rotating the semiconductor chip.
Quillen discloses the rinsing agent may be applied by direct spray contact [para. 0054]. 

Improved dry stripper solutions for removing one, two or more photoresist layers from substrates are provided. The stripper solutions comprise dimethyl sulfoxide, a quaternary ammonium hydroxide, and an alkanolamine, an optional secondary solvent and less than about 3 wt. % water and/or a dryness coefficient of at least about 1. Methods for the preparation and use of the improved dry stripping solutions are additionally provided. [Abstract].
The coated wafers were cleaned in a batch spray solvent tool in the following manner with a stripper solution containing 65% DMSO, 25% monoethanolamine, 5% TMAH, and 5% water. The wafers were contacted with a spray of the stripper solution maintained at about 60.degree. C. for about 2 minutes at a spin rate of about 50 rpm. The lines were purged with nitrogen for about 7 seconds and the wafers rinsed with DI water at ambient temperature for about 30 seconds without spinning Again the lines were purged with nitrogen for about 7 seconds followed by three successive rinses with DI water at ambient temperature; 1 minute at 50 rpm, 1 minute at 500 rpm, and 2 minutes at 50 rpm. The drain lines were then allowed to drain for about 10 seconds and the lines again purged with nitrogen for about 10 seconds. The wafers were finally subjected to nitrogen gas for 1 minute at 1200 rpm and for 8 minutes at 600 rpm. [para. 0065].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of spraying a rinsing agent to remove a chemical liquid from a substrate, of the photoresist removal process of modified Alhquist, to include the method of spraying a rinsing agent to remove a chemical liquid from the substrate, of the photoresist removing process of Phenis, in order to effectively remove the chemical liquid from the substrate before drying, as taught by Phenis [para. 0065]. 
16.    Modified Ahlquist discloses the method as claimed in claim 15, wherein the at least one semiconductor chip is rotated at a speed of about 100 rpm to about 1,000 rpm [Phenis, para. 0065, “500 rpm”, which is within the claimed range]. 

18.    Modified Ahlquist discloses the method as claimed in claim 17, wherein drying the deionized water includes rotating the at least one semiconductor chip [Phenis, para. 0065, “nitrogen gas…at 1200 rpm”].
19.    Modified Ahlquist discloses the method as claimed in claim 18, wherein the at least one semiconductor chip is rotated at a speed of greater than or equal to about 1,000 rpm for greater than or equal to about two minutes [Phenis, para. 0065, “nitrogen gas for 1 minute at 1200 rpm”]. 
Phenis teaches drying the substrate using nitrogen gas for 1 minute at 1200 rpm [para. 0065], and therefore fails to explicitly disclose:
a speed of greater than or equal to about 1,000 rpm for greater than or equal to about two minutes.
However, the duration of drying is result-effect variable in controlling the extent of drying a substrate, which can be readily optimized to remove liquid to a desired degree, and yield predictable results.  
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable Ahlquist et al. (US 6225191 B1)  in view of Quillen (US 20100242998 A1), as applied to claims 1-9, 12, 20, and 40 above, and further in view of Lei et al. (US 8975162 B2).
41.  Modified Ahlquist discloses method as claimed in claim 1, further comprising:

Ahlquist removes the protective layer while the chips remain on the dicing tape, and therefore fails to explicitly disclose: 
attaching the plurality of the semiconductor chips to a tape; and
arranging the tape on a chuck.
However, Lei discloses a method of wafer dicing from a wafer backside [Abstract] comprising:
Methods of dicing semiconductor wafers, each wafer having a plurality of integrated circuits, are described. For example, a method includes applying a protection tape to a wafer front side, the wafer having a dicing tape attached to the wafer backside. The dicing tape is removed from the wafer backside to expose a die attach film disposed between the wafer backside and the dicing tape. Alternatively, if no die attach film is initially disposed between the wafer backside and the dicing tape, a die attach film is applied to the wafer backside at this operation. A water soluble mask is applied to the wafer backside. Laser scribing is performed on the wafer backside to cut through the mask, the die attach film and the wafer, including all layers included within the front side and backside of the wafer. A plasma etch is performed to treat or clean surfaces of the wafer exposed by the laser scribing. A wafer backside cleaning is performed and a second dicing tape is applied to the wafer backside. The protection tape is the removed from the wafer front side. [Abstract].
The use of a saw exacerbates the waste of real estate on a semiconductor wafer. The blade of the saw is approximate 15 microns thick. As such, to insure that cracking and other damage surrounding the cut made by the saw does not harm the integrated circuits, three to five hundred microns often must separate the circuitry of each of the dice. Furthermore, after cutting, each die requires substantial cleaning to remove particles and other contaminants that result from the sawing process. [col. 1, line 64-col.2, line 5].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing a protective layer from singulated chips after dicing by sawing, of modified Ahlquist, to include the method of removing a protective layer .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show method of dicing substrates and/or removing protective layers from singulated chips [Abstracts]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.gaylordchemical.com/products/literature/physical-properties/
        2 https://coastalchem.com/products/glycols-coolants/diethylene-glycol-deg/#:~:text=Solubility%20of%20Water%20in%20Diethylene%20Glycol%20at%2020%C2%B0C,Pressure%20at%2025%C2%B0C%200.008%20hPa%200.006%20mm%20Hg
        3 http://www.webconversiononline.com/surface-tension.aspx?of=acetone#:~:text=Surface%20Tension%20%28%CE%B3%29%20of%20Acetone%20at%2020%C2%B0C%20is,23.7%20dyne%2Fcm%20Convert%2023.7%20dyne%2Fcm%20to%20different%20units.